Citation Nr: 1230711	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  05-04 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for right shoulder instability, status post Hitchcock procedure for bicipital tendonitis.  

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to July 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the Veteran was denied a rating in excess of 20 percent for his service connected right shoulder instability, status post Hitchcock procedure for bicipital tendonitis.  

In a January 2005 decision, a decision review officer increased the Veteran's right shoulder disability rating to 30 percent, effective March 24, 2003.  With a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Further, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Because less than the maximum available benefit for a schedular rating was awarded for the Veteran's right shoulder disability, the claim remains properly before the Board.  Id.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record.  Here, the evidence of record is suggestive of unemployability.  Indeed, the Veteran has reported that he is no longer able to work on account of his right shoulder disability.  The January 2011 VA examiner also suggested that the Veteran's right shoulder disability significantly interferes with his ability to secure gainful employment.  Given this evidence, the Board finds that entitlement to TDIU has been raised by the evidence of record.  In consideration of the Court's holding in Rice, supra, the Board has characterized the issues as set forth on the title page of this decision.  

The Board notes that the case was previously before it in September 2010, at which time the Board remanded the Veteran's claim for further development.  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matter via an October 2011 Supplemental Statement of the Case.  The AOJ returned the case to the Board the following month.  

The Board also notes that, during the pendency of this appeal, and specifically in April 2010, the Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) at the RO.  However, the Veteran failed to report to the scheduled hearing.  Thus, the Veteran's request for a hearing before a VLJ is considered withdrawn.  38 C.F.R. § 20.702(d) (2011).

(The decision below addresses the Veteran's claim for an increased rating for his right shoulder disability.  The issue of entitlement to TDIU is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's right shoulder instability, status post Hitchcock procedure for bicipital tendonitis, is manifested by functional loss due to pain and weakness which approximates a limitation of motion of the right arm to no worse than midway between the side and shoulder level.

3. The Veteran's right shoulder instability, status post Hitchcock procedure for bicipital tendonitis, has not been manifested by movement of the arm limited to 25 degrees from the side; ankylosis; or fibrous union, nonunion, or loss of head of the humerus.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's right shoulder instability, status post Hitchcock procedure for bicipital tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

Here, the RO received the Veteran's increased rating claim in March 2003.  In April 2003, the RO sent to the Veteran a letter notifying him of the need to submit evidence showing that his service-connected right shoulder disability had increased in severity.  The letter advised the Veteran of the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include relevant records not held by any Federal agency.  The letter also informed the Veteran that he could submit statements from individuals who were able to describe their observations of the Veteran's disability and the way in which it had worsened, as well as his own lay statements in support of his claim.

In May 2008, the RO sent to the Veteran a letter that included the notice elements required by Dingess, supra, for how VA determines disability ratings and effective dates.  As part of that notice, the RO informed the Veteran that in determining the appropriate disability rating, the RO would consider that impact of the disability and its symptoms on employment.  The RO informed the Veteran that he should submit evidence regarding how his disability affected his ability to work.  The letter also contained the rating criteria for the Veteran's service-connected right shoulder disability.  Thereafter, the Veteran's claim was readjudicated in several supplemental statements of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).

The Veteran has not disputed the contents of the VCAA notice in this case.  As to any notice error, the Board notes that it is the claimant who has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).  Given the facts of this case, the Board finds that the Veteran had a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were fulfilled. 

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes the Veteran's VA examination reports, as well as statements from the Veteran.  The evidence also includes his VA treatment records, to include those from the VA Medical Center in Iowa City, Iowa; the Galesburg VA Clinic in Galesburg, Illinois; the Peoria Veterans' Outpatient Clinic in Peoria, Illinois; and the Danville VA Hospital in Danville, Illinois, as required by the Board's September 2010 Remand.  

In finding that VA's duty to assist has been complied with, the Board notes that, in September 2010, the instant matter was remanded by the Board in part for the AOJ to attempt to procure copies of records of private treatment that the Veteran received for his right shoulder disability since 2005.  In November 2010, the Appeals Management Center sent to the Veteran a letter wherein he was requested to provide the full name, address, and date(s) of treatment for the private facilities referenced in the Board's September 2010 Remand and to sign the necessary authorization for release of any private medical records to VA.  The Veteran did not respond to the letter.  As "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for submitting any private medical evidence, the Board finds that no further assistance in this regard is warranted and that the terms of its September 2010 remand have been complied with in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that the Veteran was provided with several adequate VA examinations in connection with his claim for an increased disability rating.  A review of the VA examination reports of record shows that the VA examiners reviewed the claims folder and examined the Veteran and that the examinations included range-of-motion findings.  The examination reports reflect that the examiners considered the Veteran's subjective complaints and past medical history.  The examiners also specifically considered the factors required by DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board finds that the examinations reports, along with the VA outpatient treatment records, contain sufficient evidence by which to evaluate the Veteran's service-connected disability in the context of the pertinent regulations. Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination. 

II.  Analysis

The Veteran asserts that his right shoulder instability, status post Hitchcock procedure for bicipital tendonitis, has been more disabling than currently rated.  He contends that a rating in excess of 30 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's right shoulder disability has been evaluated as 30 percent disabling since March 24, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019-5201.  The Board notes that, with diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated DC in this case indicates that bursitis is the service-connected disorder and that the rating assigned is based on limitation of arm motion under DC 5201.

Under DC 5019, bursitis is to be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5019 (2011).  In this regard, the Board notes that, under 38 C.F.R. § 4.71a, DC 5003, arthritis will be rated on the basis of limitation of motion of the affected joint.

The criteria for limitation of motion of the arm/shoulder can be found under 38 C.F.R. § 4.71a, DCs 5200-5203.  Disability ratings under these DCs differentiate between major and minor part affected.  In this regard, the Board notes that "handedness" for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, shoulder disability ratings are applicable.  38 C.F.R. § 4.69 (2011).

At the outset, the Board notes that, under DC 5203, a 20 percent disability evaluation represents the maximum schedular rating available for impairment of the clavicle or scapula, including dislocation or nonunion.  38 C.F.R. § 4.71a, DC 5203 (2011).  Consequently, the Veteran is not entitled to an increased evaluation under that DC, as he is currently evaluated as 30 percent disabled.

Under DC 5200, ankylosis of the scapulohumeral articulation, major arm, will be rated as 30, 40, or 50 percent disability.  38 C.F.R. § 4.71a, DC 5200 (2011).  A 30 percent rating is warranted for favorable ankylosis, abduction to 60 percent, can reach mouth and head.  Id.  A 40 percent rating is warranted for intermediate ankylosis, which is ankylosis between favorable and unfavorable.  Id.  Lastly, a 50 percent rating is warranted for unfavorable ankylosis, abduction limited to 25 percent from side.  Id.

Under DC 5201, a 20 percent disability rating is contemplated for limitation of motion of the major or minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  38 C.F.R. § 4.71a, DC 5201 (2011).  A 30 percent disability rating is warranted for limitation of the major arm to midway between side and shoulder level or when motion of the minor arm is limited to 25 degrees from the side.  Id.  A 40 disability rating is warranted when motion of the major arm is limited to 25 degrees from the side.  Id.

Under DC 5202, pertaining to other impairment of the humerus, malunion with moderate deformity (major and minor shoulder) warrants a 20 percent disability rating; malunion with marked deformity is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  38 C.F.R. § 4.71a, DC 5202 (2011).  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, is evaluated as 30 percent disabling for the major shoulder.  Id.  A fibrous union of the humerus is evaluated as 50 disabling for the major shoulder; a nonunion of the humerus is evaluated as 60 disabling for the major shoulder; and a flail shoulder (loss of head of humerus) is evaluated as 80 disabling for the major shoulder.  Id.

A review of the relevant evidence shows that, in September 2002, the Veteran presented to the Iowa City, Iowa, VA Medical Center (VAMC) for a physical therapy consultation in connection with his complaints of right shoulder pain.  Range-of-motion testing revealed flexion to 125 degrees on active motion, and to 163 degrees on passive motion, with pain at 163 degrees; abduction to 110 degrees on active motion, and to 155 degrees on passive motion, with pain at 155 degrees; external rotation to 52 degrees actively and to 70 degrees passively; and internal rotation to 70 degrees on active motion and to 75 degrees on passive motion.  The Veteran's right shoulder strength was noted to be 4 out of 5 for flexion; 3+ out of 5 for abduction; 4- out of 5 for external rotation; and 4+ out of 5 for internal rotation.  The Veteran rated his shoulder pain to be a six out of ten when at rest, with his worst pain being an eight.

The Veteran was afforded a VA examination in connection with his claim for an increased disability rating for his service-connected right shoulder disability in May 2003.  Examination of the right shoulder revealed tenderness to palpation, but no edema, effusion, redness, or heat.  Guarding of movement was observed, but there was no abnormal movement.  The examiner specifically indicated no ankylosis and no constitutional signs of inflammatory arthritis.  Subjectively, the Veteran complained of right shoulder pain, the severity of which he classified as a 5 on a scale of 1 to 10.  He indicated weakness, stiffness, swelling, heat, instability, giving way, locking, fatigability, and lack of endurance.  He reported flare-ups two to three times a week, during which his pain was reported to last for hours and be a 10 in severity.  His precipitating factor was walking, as he used a cane in his right hand.  The Veteran stated that during a flare-up he lost all functional ability in his right shoulder.  He also indicated that his right shoulder disability precluded him from taking a bath because he is unable to lift himself out of the bathtub and limited his ability to reach for things overhead.  The Veteran further stated that he was unable to work as a mechanic because of his right shoulder disability, could no longer drive a stick shift car, could not participate in sports, and experienced difficulty writing.

Range-of-motion testing revealed flexion to 95 degrees; extension to 35 degrees; abduction to 87 degrees; adduction to 50 degrees; external rotation to 85 degrees; and internal rotation to 69 degrees.  Repetitive motion testing revealed flexion to 79 degrees and extension to 35 degrees after six repetitions.  The examiner noted that the Veteran did complain of pain and appeared to be in pain throughout the entire range of motion.  Motor strength of the brachial radialis, biceps, triceps, and deltoid muscles on the right side was noted to be 3+ out of 5 and deep tendon reflexes were 1+ out of 4.  The VA examiner's assessment was that the Veteran's right shoulder disability was moderately severe in nature.

VA treatment records note the Veteran's complaints of increased right shoulder pain.  Range-of-motion testing conducted in April 2005, revealed right shoulder flexion to 100 degrees; abduction to 90 degrees; external rotation to behind head barely; and internal rotation to waistline.  Pain was noted at the extreme of flexion, but impingement signs appeared negative.   X-rays showed post-operative changes including resection of the distal clavicle and perhaps slight joint space narrowing.
In November 2006, the Veteran was seen for a pain consultation.  At that time, he was unable to reach his back and was unable to abduct more than 90 degrees due to pain.  Muscle strength was noted to be 5/5, and there was no grinding of the shoulder joint or atrophy.  Similar findings were recorded in May 2007.  In February 2008, the Veteran was noted to have marked limitation of right shoulder flexion and abduction, with tenderness around the acromioclavicular (AC) joint and biceps insertion.  Swelling was not observed.  In April 2008, the Veteran reported that his right shoulder pain was unchanged from his previous visit.  It was noted that his shoulder abduction was limited due to pain.

The Veteran was afforded another VA examination in September 2009.  He complained of increased shoulder pain over the previous two years, stating also that he had experienced some tingling and pain radiating down his arm.  The Veteran described the severity of his pain to range from 4 to 10 on a scale of 10.  The Veteran also endorsed pain, giving way, instability, stiffness, weakness, decreased speed of joint motion, episodes of dislocation or subluxation, repeated effusions, tenderness, and severe flare-ups, which he estimated limited his range of motion by 50 to 60 percent.  

The examiner noted that X-rays taken in November 2008 showed upward migration of the right humeral head and a small osteophyte formation at the inferior aspect of the right glenoid and right humeral head, consistent with osteoarthritis of the right shoulder.  There was no evidence of acute fracture or dislocation.  Examination of Veteran's right shoulder revealed crepitus, tenderness, pain at rest, instability, weakness, and guarding of movement.  Range-of-motion testing revealed right shoulder flexion to 120 degrees; abduction to 80 degrees; external rotation to 60 degrees; and internal rotation to 60 degrees.  The examiner noted objective evidence of pain with active motion.  Repetitive motion testing did not result in any additional limitation of motion and there was no evidence of ankylosis.  The examiner indicated moderate effects on certain activities of daily living.

Another VA examination was performed in January 2011.  The Veteran reported that his limitation of motion was the same as it was at the time of the September 2009 VA examination, but that his pain had increased in severity.  He stated that he did active, but not passive, range of motion exercises daily and occasionally wore an arm sling for support, but not an immobilizer.  The Veteran complained of pain, giving way, instability, stiffness, weakness, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, warmth, swelling and tenderness, and severe flare-ups weekly.

Physical examination of the Veteran revealed guarding of all movements, recurrent shoulder dislocations, removal of the distal clavicle, tenderness, particularly at the AC joint defect where the distal clavicle had been excised, and pain at rest.  Instability was not observed, but was noted historically.  Strength was 3/5 and fatigue was noted to set in after one minute of flexion and abduction.  Range-of-motion testing revealed right shoulder flexion to 110 degrees; abduction to 85 degrees; external rotation to 70 degrees; and internal rotation to 60 degrees.  The examiner noted objective evidence of pain with active motion and repetitive motion, but found no additional limitation of motion after three repetitions.  The examiner also noted that when adducted behind back, the Veteran was unable to reach higher than his waist due to right shoulder pain.  Guarding and pain became severe at 85 degrees of abduction and there was fear of subluxation at that point.  The examiner indicated mild to moderate effects on activities of daily living, save for sports, which were precluded on account of the Veteran's right shoulder disability.

Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than the currently assigned 30 percent under DC 5201.  As noted above, for the Veteran to be entitled to a rating in excess of 30 percent for his right (major) shoulder disability, it must be demonstrated that his motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  In this regard, the evidence shows that, during the pendency of Veteran's claim for a higher rating, he was able to achieve anywhere from 79 to 125 degrees of flexion, to include on repetitive testing; from 80 to 110 degrees of abduction; from 60 to 70 degrees of internal rotation; and from 52 to 85 degrees of external rotation.  Pain was generally noted at the end ranges of flexion and abduction, although pain throughout the range of motion was also observed.  While the Veteran's range-of-motion findings represent less than a full range of shoulder motion, see 38 C.F.R. § 4.71a, Plate I, they do not indicate that his right shoulder motion is limited to 25 degrees from the side, the criteria for 40 percent evaluation for the major arm under DC 5201.  

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  DeLuca, supra.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

In the instant case, the Veteran has reported his main symptoms to be shoulder pain and limited motion.  However, the most favorable probative evidence showed abduction limited to 80 degrees and "marked" limitation of right shoulder abduction.  Thus, even considering the Veteran's complaints of pain, he is able to achieve right shoulder motion to a degree greater than that which would satisfy the criteria for a 40 percent rating under DC 5201.  While the February 2008 treatment note does not indicate what "marked" limitation of motion was considered to be in terms of degrees, in consideration of the fact that all objective findings have noted abduction to 80 degrees or more, the Board concludes that a singular notation of "marked" limitation of right shoulder abduction does not warrant a 40 percent rating, as such a finding would be wholly inconsistent with the other evidence of record.  

Moreover, as to any contention that the May 2003 VA examiner's notation that the Veteran appeared to be in pain throughout the entire range of motion entitles the Veteran to the maximum disability rating, such an argument was specifically rejected by the Court in Mitchell v. Shinseki, wherein the Court affirmed that "pain must affect some aspect of 'the normal working movements of the body' such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss."  25 Vet. App. 32, 43 (2011).  Given the Veteran's ability to achieve abduction to at least 80 degrees, it is clear that his pain does not result in functional loss equivalent to that which would warrant a higher rating under DC 5201.  Further, while instability, weakness, and guarding of movement were noted on examination in November 2008, the Veteran was still able to achieve abduction to 80 degrees and flexion to 120 degrees.  Notably, a 30 percent rating is contemplated for motion limited to 45 degrees.  Thus, it is clear that the Veteran's service-connected right shoulder disability has been rated based on the factors as described in Deluca, supra, as the objective evidence fails to demonstrate that he meets the actual schedular rating criteria for a 30 percent disability rating.  Accordingly, the Board finds that the Veteran's symptoms are properly rated at the currently assigned 30 percent disability level under DC 5201.

Although entitlement to an increased evaluation under the Veteran's assigned DC has not been established, the Board must also consider the propriety of assigning a higher, or separate, rating under another potentially relevant DC.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  That is because the assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the Board has considered whether an increased evaluation would be in order under other relevant DCs, such as those governing ankylosis of scapulohumeral articulation and other impairment of the humerus, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's right shoulder disability are simply not met.  See 38 C.F.R. § 4.71a, DCs 5200 and 5202.  In this regard, the medical evidence of record does not show the Veteran to have ankylosis of scapulohumeral articulation or other impairment of the humerus.  As demonstrated by the range-of-motion findings of record, the Veteran's arm and shoulder do not appear to be fixed or immobile.  [The Board notes that ankylosis is defined as the immobility or fixation of a joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) ("Ankylosis is '[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,'" quoting Stedman's Medical Dictionary 87 (25th ed. 1990).]  Nor does the evidence suggest that the Veteran's scapula and humerus move as one piece.  See 38 C.F.R. § 4.71a, DC 5200 Note.  Moreover, there is no indication that the Veteran has fibrous union of the humerus, nonunion of the humerus, (false flail joint), or loss head of the humerus (flail shoulder).  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under DC 5200 or 5202.  (Even recurrent dislocations or malunion under DC 5202 warrant no more than a 30 percent rating.  Thus, the references to dislocations in the record would not warrant entitlement to a rating greater than that which the Veteran already has.)

Lastly, the Board notes that, although the evidence suggests that the Veteran may be unable to obtain or maintain employment as a result of his service-connected right shoulder disability, an issue that will be addressed further in the Remand portion of this decision, without evidence demonstrating impairment typical of the degree of disability as described in the rating criteria for higher ratings, a rating greater than 30 percent is not warranted.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than 30 percent for the Veteran's right shoulder instability, status post Hitchcock procedure for bicipital tendonitis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).  

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's symptoms are precisely described by the rating criteria.  In other words, the Veteran's right shoulder disability results in limitation of motion.  A review of the Veteran's VA treatment records and examination reports fails to reveal symptomatology not contemplated by DC 5201 with application of 38 C.F.R. §§ 4.40, 4.45.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual" such that the "the available schedular evaluation[] for [his service-connected disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  
ORDER

A disability rating greater than 30 percent for right shoulder instability, status post Hitchcock procedure for bicipital tendonitis, is denied.


REMAND

As noted in the introduction, the issue of entitlement to TDIU has been raised by the evidence of record.  The Board notes that it may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  

As part of the January 2011 VA examination, the examiner was requested to opine on the Veteran's future ability to secure gainful employment.  The examiner provided a comprehensive list of things that the Veteran was unable to do on account of his right shoulder disability, but also suggested that the Veteran could do such things as monitor security cameras, read industrial gauges and meters, use a headset or speakerphone to make or receive business calls, and pull or push a cart with his left upper extremity, so long as involvement of the right upper extremity was not necessary.  The examiner then opined that the Veteran could secure and maintain gainful employment under very limiting conditions and restrictions, as described.  Notably, however, the VA examiner indicated that that opinion was made "irrespective of [the Veteran's] age and level of education."  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  Thus, any opinion regarding employability should be based on both an assessment of any service-connected disability and a veteran's educational and occupational history and experience.  See Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991) ("[T]o merely allude to educational and occupational history, attempt in no way to relate these factors to the disabilities of the appellant, and conclude that some form of employment is available, comes very close to placing upon the appellant the burden of showing he can't get work."); 38 C.F.R. § 4.16(b) ("The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue [of unemployability].").

Furthermore, in addition to his right shoulder disability, the Veteran is service-connected for a mood disorder, stomach problems, and erectile dysfunction.  There is no indication that the January 2011 VA examiner considered the impact of those service-connected disabilities when opining as to the Veteran's employability.  Given the deficiencies in the VA examiner's opinion, the Board finds that the issue of entitlement to a TDIU must be remanded for a new examination and opinion addressing the question of whether the Veteran's service-connected right shoulder disability, in combination with his service-connected mood disorder, stomach problems, and erectile dysfunction, render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, supra.  

The Board also notes that the provisions of the VCAA and the pertinent implementing regulation are applicable in this case.  As the issue of entitlement to a TDIU is being remanded, the Veteran should be provided notification regarding the evidence necessary to establish this claim.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Send to the Veteran a VCAA notice letter that specifically informs him of the information and evidence necessary to establish entitlement to a TDIU.
2.  Then, arrange for Veteran to be examined by a VA clinician with the appropriate expertise to render an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated in the evaluation report.  

The examiner should review the claims file, take a detailed history of the Veteran's employment and his education and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  [The examiner is hereby informed that the Veteran's service-connected disabilities include:  right shoulder instability, status post Hitchcock procedure for bicipital tendonitis(30%); a mood disorder (30%); stomach problems due to pain and medications associated with the service-connected right shoulder disability (0%); and erectile dysfunction (0%).]  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities combine to make him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  If the examiner finds that the Veteran's service-connected disabilities make him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should so state.  

A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Ensure that the examination report complies with this Remand and the questions presented herein.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Thereafter, readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


